Affirmed and Memorandum Opinion filed December 4, 2018.




                                                In The

                          Fourteenth Court of Appeals

                                       NO. 14-18-00561-CV
                                       NO. 14-18-00562-CV
                                       NO. 14-18-00563-CV

  IN THE INTEREST OF A.Z.C. AKA A.Z.H., L.D.C. AKA L.C., AND B.C.
                    AKA B.B.H., CHILDREN


                      On Appeal from the 257th District Court
                               Harris County, Texas
            Trial Court Cause Nos. 2010-58803, 2016-60348, & 2016-78905

                      MEMORANDUM                              OPINION


        Appellant L.M.H. (Mother) appeals the trial court’s final decree terminating
her parental rights and appointing the Department of Family and Protective Services
as sole managing conservator of her children A.Z.H. (Andrea), L.D.C. (Leslie), and
B.C. (Barry).1 The trial court terminated Mother’s rights to Andrea on the predicate

        1
          Pursuant to Texas Rule of Appellate Procedure 9.8, we use fictitious names to identify the minors
and other individuals involved in this case.
grounds of endangerment. See Tex. Fam. Code Ann. § 161.001(b)(1)(D) & (E).
(West. Supp. 2017). The trial court terminated Mother’s rights to Leslie and Barry
on the predicate grounds of endangerment and being the cause of the children being
born addicted to alcohol or a controlled substance. See Tex. Fam. Code Ann.
§ 161.001(b)(1)(D), (E) & (R). The trial court further found that termination of
Mother’s rights was in the children’s best interest, and named the Department
managing conservator of the children.

      In two issues Mother challenges the legal and factual sufficiency of the
evidence to support the trial court’s findings on section 161.001(b)(1)(D) and the
factual sufficiency of the evidence to support the trial court’s finding that termination
is in the best interest of the children. Because we conclude the evidence is sufficient
to support the trial court’s findings, we affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

I.    Pretrial Proceedings

      A.     Child Support Review Order

      These cases began in 2010 with a Child Support Review Order establishing
that Mother and R.G.C. (Father) were Andrea’s parents. The order appointed both
parents as joint managing conservators. Mother was designated the conservator who
could determine the child’s primary residence. The order also directed when each
parent would have possession of the child.

      B.     2014 Referral

      Four years later the Department filed a motion to modify for conservatorship
and termination of both parents’ parental rights. By this time Leslie was ten months
old. The removal affidavit noted that Andrea was exposed to drug use and domestic
violence. Due to Mother’s admitted use of cocaine and PCP, the Department asked

                                           2
to be named temporary managing conservator of Andrea and Leslie.

       When questioned by the Department investigator, Mother denied any history
of alcohol or drug abuse. Mother denied use of alcohol or drugs at the time and
denied any experience with domestic violence. Mother was unemployed and
received government assistance for her and her children.

       Mother submitted to a drug test during the investigation, which came back
positive for PCP. After being confronted with the test results, Mother admitted prior
PCP use but denied using drugs at home in front of her children.

       The children were placed with a maternal aunt and Mother found a location
where she could undergo drug education. Mother asked that the children be moved
to their godmother, which was approved. Family Based Safety Services (FBSS) was
engaged to monitor Mother’s progress toward remaining drug and alcohol free.
While being monitored by FBSS Mother continued to test positive for cocaine and
PCP.

       A family service plan was created and the trial court ordered Mother to
comply with the plan to obtain the return of her children. Mother entered inpatient
treatment for substance abuse but did not appear to understand the tasks she was
required to complete. Mother thought that the children would be returned to her as
soon as she was discharged from inpatient treatment. Mother was discharged from
the first inpatient treatment facility because she took drugs with her to the facility.
Mother attended a second treatment facility for three months. Following discharge
from the second facility Mother was asked to participate in outpatient treatment and
random drug testing. Mother tested positive for drugs after discharge.

       The Department initiated protective custody of Andrea and Leslie, and was
named temporary managing conservator.


                                          3
Barb. 2016 Referral

         When Barry was born on November 9, 2016, the Department received a
referral of neglectful supervision due to the active Department case involving
Andrea and Leslie and Mother’s “ongoing use of illicit drugs.” When Mother gave
birth, she tested positive for cocaine, PCP, benzodiazepines and amphetamine.
Barry, who was born at 34 weeks’ gestation, tested positive for PCP and cocaine at
birth.

         Mother told the Department investigator that she regretted using drugs while
pregnant and wanted to seek inpatient treatment at a facility that would allow Barry
to accompany her. Barry’s neonatal nurse informed the investigator that due to
Barry’s premature birth he could not go with Mother because he needed stay in the
hospital at least one week. The Department sought temporary managing
conservatorship of Barry.

         D.    Department History

         On December 28, 2010, when Andrea was eight months old, the Department
received a referral noting that the baby was “at risk when with her father.” The case
was ruled, “unable to determine.”

         On May 27, 2012, the Department received another referral for neglectful
supervision in which it was alleged that Father sold drugs out of the home and abused
drugs. The referral also noted that Mother and another non-relative had been seen
using drugs around the child. The case was “ruled out.”

         E.    Criminal History

         Mother pleaded guilty in 2010 to public intoxication and served an
indeterminate sentence. Mother pleaded guilty in 2011 to prostitution and was
sentenced to six days’ confinement in the Harris County Jail.

                                           4
      F.      Temporary Orders and Family Service Plan

      In all three cases the trial court entered temporary orders suspending visitation
until the “parents have a clean drug test,” and ordering both parents to comply with
each requirement set out in the Department’s family service plan. Mother’s plan first
noted that the older children came into care because neighbors had seen Andrea and
Leslie appearing dirty and hungry. The report further noted that Mother received
food stamps for her children but would sell the food stamps rather than buy food for
her children. All three children were considered to be vulnerable and unable to
protect themselves from abuse or neglect.

      Mother’s family service plan required her to complete the following tasks:

            participate in an intensive outpatient substance abuse treatment
             program for 45 days, which includes three groups per week at
             three hours per group with one individual session per week at one
             hour per individual session;
            participate in a supportive outpatient 90-day substance abuse
             treatment program, which includes two groups per week at three
             hours per group with two individual sessions per month at one
             hour per session;
            participate in person in Department-approved parenting classes
             of six to eight weeks in length;
            provide the Department caseworker with a release of information
             for all service providers, medical personnel, and officers of the
             court to obtain records and progress information;
            maintain contact with the current Department caseworker giving
             truthful information, attending all meetings, court hearings,
             visitations, and other planning sessions regarding her children;
            refrain from criminal activity;
            participate in twelve-step meetings and a twelve-step program
             throughout the case;
            remain free from all mind-altering substances including alcohol
             and drugs, sobriety to be monitored by participating in random
                                          5
               drug testing with the understanding that a failure to report will be
               treated as a positive test;
             participate in a substance abuse assessment and follow all
              recommendations;
             maintain stable, sanitary housing and legally verifiable
              employment;
             participate in a psychosocial evaluation and follow all
              recommendations; and
             participate in a psychiatric assessment and follow all
              recommendations.

III.   Trial

       A.      Mother

       Stacy Ellison, a substance abuse counselor with Star of Hope, was Mother’s
counselor in an intensive residential program for women who are trying to maintain
their sobriety. At the time of trial Mother had been in the 90-day program for
approximately six weeks. The Star of Hope was building apartments where Mother
could live with her children if they were returned to her. Since being in the program
Mother passed every drug test. Ellison testified that Mother had a plan after
discharge for employment at a fast food restaurant and daycare for her children.

       Mother testified that she took full responsibility for her children’s removal.
Mother completed a 90-day drug treatment program at Santa Maria before going to
the Star of Hope. Mother had not seen her two oldest children for two years, and had
not seen her youngest child since his birth. Mother completed all services. Mother
testified that she had not used drugs since entering treatment in the Star of Hope
program. Mother admitted missing some of the pretrial hearings in the case stating
that she was still “in [her] addiction.”

       Mother testified about attending inpatient treatment at Volunteers of America


                                             6
and Santa Maria Hostel. Mother was unsuccessfully discharged from Santa Maria
and began using drugs again. Approximately three months after leaving Santa Maria,
Mother entered the Volunteers of America inpatient program. Mother relapsed one
month after leaving Volunteers of America. Mother also stopped taking prescribed
medication after leaving Volunteers of America. Mother testified that at the Star of
Hope program she became more dedicated to remaining sober and was receiving
medication to address her mental health issues. Mother learned that her triggers are
seeing other people with their children, and associating with people who use drugs
and alcohol. Mother learned how to deal with her triggers through twelve-step
meetings and working with recovery coaches. Mother has filled out an application
for an apartment to move into after leaving treatment and has three job placements
for when she leaves the program. Mother also plans to be trained as a nursing
assistant.

       Both court-appointed Child Advocates met with Mother while the case was
pending, and Mother was pregnant with another child. Mother admitted PCP use a
week before the advocates met with her.

       Ashley Edwards, the caseworker for all three children, testified that both
parents had been given family service plans, which were made orders of the court.
With regard to Mother’s plan, she had completed a substance abuse assessment,
attended parenting classes, refrained from criminal activity, and attended twelve-
step meetings. These tasks were in addition to Mother’s inpatient substance abuse
treatment, which she was receiving at the time of trial.

       While crediting Mother’s progress toward sobriety, Edwards testified that the
Department was not able to return the children to Mother because she had not
demonstrated the ability to provide a stable home. Edwards emphasized that the two
youngest children were born dependent on drugs and needed six to seven months to

                                          7
withdraw. The youngest child was still experiencing physical withdrawal symptoms
at the time of trial.

       Dr. Akalita Ross conducted a psychological examination of Mother, which
included a parenting assessment. The assessment was based on the Adult-Adolescent
Parenting Inventory, described as an inventory designed to assess the parenting and
child-rearing attitudes of adult and adolescent parent populations. The assessment
consisted of 40 questions relating to parenting techniques, thoughts about how a
child should act toward the parent and how a parent should act toward a child. Ross’s
assessment indicated:

       [Mother] is at High Risk for appropriate expectations of children. She
       may lack an understanding of normal child growth and development,
       and her self-concept as a parent may be weak and easily threatened.
       This suggests that she may expect children to achieve at a higher level
       than they are capable often display a sense of self-inadequacy and
       perceived inadequacy as a caregiver. She is at High Risk for low
       empathic awareness of her children’s needs. [Mother] may fear spoiling
       her children along with having difficulties understanding children’s
       normal development and value. She may expect children to be [sic] act
       right and be good. [Mother] is at Medium Risk stern score for corporal
       punishment. This may indicate that hitting is the only way children
       learn to obey rules and stay out of trouble. Many people believe that
       fear, pain, or belittlement are necessary for children to fear their parents
       which results in greater compliance. [Mother] [l]acks knowledge of
       alternatives to corporal punishment. [Mother] is at Medium Risk of
       parent-child family roles which may perceived [sic] children as objects
       for adult gratification, and may tend to treat children as confidant and
       peer. She may also expect children to make life better by providing
       love, assurance, and comfort. Furthermore, the results indicate she is at
       High Risk of oppressing children’s power and independence. This may
       indicate that children are expected to be obedient to demands, views
       independent thinking as disrespectful and views children with power as
       threatening.
As a result of the assessment, Ross recommended Mother participate in parenting


                                            8
classes, obtain substance abuse treatment, and attend therapy for depressive
symptomology in her relationship with her children.

      Ross testified that Mother was in the high-risk category with regard to
empathy toward children’s needs. Ross explained that this determination meant that
Mother does not understand the children’s emotional and physical needs. Mother
was also at risk in the “power and independence” category, which describes a
parent’s feeling that they have complete power over a child, and not understanding
a child’s level of independence. This attitude can detrimentally affect children’s
emotional growth. Mother scored as medium risk in the corporal punishment
category, which means that Mother generally sees corporal punishment as the
primary method of discipline. Corporal punishment can have a negative effect on
children, especially if it is done when a parent is angry or upset and there has not
been time to process emotion or explain to the child the reason for the discipline.
Mother lacked knowledge of alternatives to corporal punishment. Ross testified that
her findings with regard to Mother’s parenting were concerning because, at the time,
Mother had attended parenting classes where she should have learned new skill sets,
which should have improved her scores. Ross testified that if Mother were named
primary caregiver of the children it would put the children at risk.

      Ross also conducted psychological testing, which led to diagnoses for major
depression disorder as well as stimulant use disorder. Ross recommended individual
therapy, parenting classes, ongoing substance abuse programs, and an outpatient
program upon completion of an inpatient program.

      Mother testified that her parenting classes taught her how to be a nurturing
parent, how to discipline her children in an appropriate manner, and how to show
affection to her children building up their self-confidence. Mother also learned how
to teach her children to handle stressful situations and cook nutritious food.

                                          9
       B.     Children

       Robin Noser, the Child Advocates’ volunteer, testified that the children were
thriving. Andrea, seven, and Leslie, four, were still behind in school and had
behavioral problems but were improving. Barry, who was 18 months old, was a
“happy baby who loves to look at books and play peek-a-boo.” Although the older
children were improving in school they had significant behavior and academic
challenges that Mother did not have the skills to address.

       All four children live in the same foster home. 2 The foster home was stable
and, in Noser’s opinion, was Andrea’s and Leslie’s best chance to have “a normal
childhood.” The girls were able to ride their bikes and play with other children in the
neighborhood. The foster mother was at home when the girls arrived home from
school; the foster mother took the girls to church, and the children call her “mom.”

       Barry was born with symptoms of drug withdrawal, including shakes,
inability to track with his eyes, inability to produce tears, and hearing loss. Barry
was removed at birth and taken directly to the foster home. By the time Barry was
six or seven months old the shakes stopped, and his hearing was normal. Barry had
successful surgery on his eyes. At 18 months Barry did not require additional care.
Noser recommended that Barry remain in the foster home. Barry was well-adjusted
and happy in the foster home, which is the only home he knows. Barry had no delays
in development. Noser had not seen any evidence that Mother could provide a safe
and stable home for Barry.

       Linda Hernandez was the court-appointed Child Advocate for Andrea and
Leslie. Hernandez was appointed as guardian ad litem for the girls in 2016, and met


       2
        A fourth child was born while this case was pending. That child is not a part of these
proceedings.

                                             10
with them once a month. The last time Hernandez saw the girls, they were the
happiest she had seen them since the beginning of the case. Hernandez attributed
this improvement to the consistency the girls enjoyed in their foster home. The foster
mother made sure the girls received the weekly counseling and speech therapy they
needed.

      The girls attended school in a “very nice school district” and the foster mother
maintained contact with the school administrators and teachers. Andrea also
received “reading intervention” during the school day and tutorials after school.
Andrea repeated kindergarten and at the time of trial was in first grade. Hernandez
spoke with Andrea’s teachers who said she was doing well. Andrea tended to get
into arguments but the teachers reported that is not atypical of children Andrea’s
age. Leslie was in pre-kindergarten and was performing appropriately. Leslie
showed some aggression on the bus riding to and from school but no aggression in
the classroom. Leslie struggled with maintaining attentiveness in the classroom and
has since been diagnosed with Attention Deficit Hyperactivity Disorder. Leslie is
not old enough to take medication for ADHD but the foster mother is using other
tools to help her cope.

      Hernandez believed termination of Mother’s parental rights was in the girls’
best interest because they have had a “very inconsistent lifestyle in regards to
caregivers.” When the girls were transferred from their last foster mother to the
foster mother they were living with at the time of trial Andrea developed severe
anxiety, which manifested in physical symptoms including vomiting. Hernandez
believed that consistency was extremely important to the girls’ emotional and
psychological development.

      Edwards, the caseworker, agreed with Noser and Hernandez about the
progress of the children while in foster care. In Edwards’ permanency report she

                                         11
noted that when the girls came into foster care they experienced some difficulties
and adverse behaviors. Specifically, Andrea told her therapist that she wanted to
harm her sister. Andrea’s caregiver in late 2017 had seen Andrea placing objects,
including her fingers, down her throat causing her to vomit, bleed in her throat, and
experience infections. Also late in 2017, Leslie, who was four years old at the time,
exhibited difficulty in performing certain tasks independently including dressing
herself and going to the restroom without assistance.

        The foster home is a very supportive environment conducive to the children’s
needs, including their emotional needs in addition to basic needs of the ability to
attend school regularly, go to church, and go on outings and trips. Edwards also
believed adoption was in the children’s best interest to permit them to be in a stable
home.

                                      ANALYSIS

        In two issues Mother challenges the legal and factual sufficiency of the
evidence to support the trial court’s finding of endangerment under section
161.001(b)(1)(D) and the factual sufficiency of the evidence to support the best-
interest finding.

        Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985);
In re D.R.A., 374 S.W.3d 528, 531 (Tex. App.—Houston [14th Dist.] 2012, no pet.).
Although parental rights are of constitutional magnitude, they are not absolute. In re
C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for courts to recognize
the constitutional underpinnings of the parent-child relationship, it is also essential
that emotional and physical interests of the child not be sacrificed merely to preserve
that right.”).


                                          12
      Due to the severity and permanency of the termination of parental rights, the
burden of proof is heightened to the clear and convincing evidence standard. See
Tex. Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002).
“Clear and convincing evidence” means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of
the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007 (West
2014); In re J.F.C., 96 S.W.3d at 264. This heightened burden of proof results in a
heightened standard of review. In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).

      In reviewing the factual sufficiency of the evidence, we consider and weigh
all of the evidence, including disputed or conflicting evidence. In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009). “If, in light of the entire record, the disputed evidence
that a reasonable fact finder could not have credited in favor of the finding is so
significant that a fact finder could not reasonably have formed a firm belief or
conviction, then the evidence is factually insufficient.” Id. We give due deference to
the fact finder’s findings and we cannot substitute our own judgment for that of the
fact finder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).

I.    Endangerment Finding

      In her first issue Mother challenges the legal and factual sufficiency of the
evidence to support the trial court’s finding of endangerment under section
161.001(b)(1)(D). Mother’s parental rights to Andrea were terminated on the
predicate grounds of endangerment under section 161.001(b)(1)(D) and (E).
Mother’s rights to Leslie and Barry were terminated on endangerment grounds and
grounds that she was the cause of the children being born addicted to alcohol or a
controlled substance. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), & (R). On
appeal Mother only challenges the trial court’s findings under section

                                          13
161.001(b)(1)(D).

      “Only one predicate finding under section 161.001[(b)](1) is necessary to
support a judgment of termination when there is also a finding that termination is in
the child’s best interest.” See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Mother
has not challenged all possible grounds supporting the trial court’s judgment.
Because Mother has not challenged the trial court’s findings under subsections E
and R, we must overrule Mother’s challenge to the legal and factual sufficiency of
the evidence to support the trial court’s finding under subsection D. See Fletcher v.
Dep’t of Family & Protective Services, 277 S.W.3d 58, 64 (Tex. App.—Houston
[1st Dist.] 2009, no pet.) (when an appellant does not challenge an independent
ground that may support the judgment that appellant seeks to reverse, this court must
overrule the challenges that the appellant has chosen to assert). We overrule
Mother’s first issue.

II.   Best Interest of the Children

      In her second issue, Mother challenges the factual sufficiency of the evidence
to support the trial court’s finding that termination is in the best interest of the
children.

      The factors the trier of fact may use to determine the best interest of the child
include: (1) the desires of the child; (2) the present and future physical and emotional
needs of the child; (3) the present and future emotional and physical danger to the
child; (4) the parental abilities of the persons seeking custody; (5) the programs
available to assist those persons seeking custody in promoting the best interest of the
child; (6) the plans for the child by the individuals or agency seeking custody; (7)
the stability of the home or proposed placement; (8) acts or omissions of the parent
that may indicate the existing parent-child relationship is not appropriate; and (9)
any excuse for the parents’ acts or omissions. Holley v. Adams, 544 S.W.2d 367,
                                          14
371–72 (Tex. 1976); In re U.P., 105 S.W.3d 222, 230 (Tex. App.—Houston [14th
Dist.] 2003, pet. denied); see also Tex. Fam. Code Ann. § 263.307(b) (West Supp.
2017) (listing factors to consider in evaluating parents’ willingness and ability to
provide the child with a safe environment).

      Courts apply a strong presumption that the best interest of the children is
served by keeping the children with their natural parents, and the burden is on the
Department to rebut that presumption. In re U.P., 105 S.W.3d at 230. Prompt and
permanent placement in a safe environment also is presumed to be in the children’s
best interest. Tex. Fam. Code Ann. § 263.307(a).

      A.     Desires of the children

      At the time of trial Andrea was seven years old, Leslie was four years old, and
Barry was 18 months old. When children are too young to express their desires, the
fact finder may consider that the children have bonded with the foster family, are
well cared for by the foster family, and have spent minimal time with a parent. In re
L.G.R., 498 S.W.3d 195, 205 (Tex. App.—Houston [14th Dist.] 2016, pet. denied).

      Mother argues there is no evidence about the children’s desires. The record
reflects, however, that the oldest child is seven, and that all three children live in the
same foster home with Mother’s youngest child who was removed at birth. The
foster home was stable and was described by the caseworker as Andrea’s and
Leslie’s best chance to have “a normal childhood.” Barry was born with symptoms
of drug withdrawal, which have abated since his time in the foster home. The foster
home is the only home Barry has known and he seemed happy and well-adjusted.

      B.     Present and future physical and emotional needs of the children
             and present and future physical and emotional danger to the
             children
      Mother acknowledges that Barry was described by Noser, the Child Advocate,

                                           15
as a “normal, happy baby” with no special needs. Noser further testified that Barry
came into care with special needs and required extra medical attention due to drug
withdrawal. Noser testified that the foster mother was capable of meeting all of
Barry’s physical and emotional needs. Leslie needed speech therapy twice a week
and Andrea was receiving reading intervention and tutorials after school. Both Child
Advocates and the Department caseworker believed that the foster mother was
capable of meeting all the children’s physical and emotional needs.

       Mother argues, however, that the only competent evidence suggesting that she
could not meet the children’s needs was the caseworker’s testimony. Mother argues
that the Advocates’ testimony was conclusory. On review of the factual sufficiency
of the trial court’s best-interest finding, we must give due deference to the trial
court’s fact-finding role by resolving disputed evidence in favor of the finding if a
reasonable person could have found it to be clear and convincing. See In re J.F.C.,
96 S.W.3d at 266. The caseworker’s testimony along with that of the Child
Advocates and the psychologist that Mother could not meet the children’s physical
and emotional needs is sufficient to support the trial court’s best-interest finding. See
In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.) (A
fact finder may infer from a parent’s past inability to meet the child’s physical and
emotional needs an inability or unwillingness to meet the child’s needs in the
future.).

       Mother further argues that she has taken significant steps toward addressing
her drug abuse by participating in residential treatment and intensive outpatient
programs. Mother has begun taking medication to address other mental health issues.
Despite opportunities to relapse Mother has maintained sobriety for nine months.

       To be sure, Mother has made progress toward her own sobriety. “[E]vidence
of a recent turnaround should be determinative only if it is reasonable to conclude

                                           16
that rehabilitation, once begun, will surely continue.” In re M.G.D., 108 S.W.3d 508,
514 (Tex. App.—Houston [14th Dist.] 2003, pet. denied). A factfinder is “not
required to ignore a long history of dependency and abusive behavior merely
because it abates as trial approaches.” Id. at 513.

      In making its best-interest finding, the trial court reasonably could have
credited the evidence of Mother’s rehabilitation and decide that it justified returning
the children, but we cannot say the trial court acted unreasonably in finding the
children’s best interest lay elsewhere. See id. at 514. It is not our role to reweigh the
evidence on appeal, and we may not substitute our judgment of the children’s best
interest for the considered judgment of the fact finder. Id.

      C.     Parental abilities of those seeking custody, stability of the home or
             proposed placement, and plans for the children by the individual
             seeking custody
      These factors compare the Department’s plans and proposed placement of the
children with the plans and home of the parent seeking to avoid termination of the
parent-child relationship. See In re D.R.A., 374 S.W.3d at 535.

      Ross, the psychologist who conducted Mother’s assessment, testified that
Mother did not understand the children’s emotional and physical needs. Mother did
not understand the children’s level of independence and was unable to balance this
feeling with the feeling that she should have complete power over the children. Ross
testified that Mother lacked knowledge of alternatives to corporal punishment and
that Ross’s findings were concerning because at the time Mother was assessed she
had attended parenting classes.

      In contrast, the foster mother was providing a consistent lifestyle for the
children. The girls were attending school and were performing appropriately. The
foster mother was working with Leslie to manage Leslie’s ADHD until Leslie was


                                           17
old enough to take medication. The foster mother cared for Barry while he recovered
from symptoms of drug withdrawal. By the time of trial Barry was happy and well-
adjusted in the only home he knew.

      D.     Programs available to assist in promoting the children’s best
             interest
      Under this factor Mother argues that she has succeeded in availing herself of
programs available to assist her with her substance abuse. Mother points out that the
Star of Hope program will provide daycare assistance, work-study programs, and
job training programs. The best interest analysis, however, focuses on the best
interest of the child, not that of the parent. In re C.V., 531 S.W.3d 301, 307 (Tex.
App.—Amarillo 2017, pet. denied).

      Although the record reflects that Mother completed most of the services in her
service plan, it also demonstrates that even after taking the prescribed parenting
classes, Mother did not demonstrate basic understanding of parenting skills to keep
her children safe. Compliance with a family service plan does not render termination
impossible or trump all other termination factors. See In re M.G.D., 108 S.W.3d at
514. “The elements of a safe, stable, and happy childhood cannot all be reduced to
a checklist in a service plan.” Id. The trial court could have held a firm conviction
that, despite Mother’s compliance with the family service plan, her endangering
conduct was likely to continue.

      E.     Acts or omissions of the parent that may indicate the existing
             parent-child relationship is not appropriate, and any excuse for the
             parent’s acts or omissions
      Mother admits she did not initiate services or substance abuse treatment until
over one year after her children were removed. Mother blames the Department for
her inability to visit her children for two years. The record reflects the trial court
ordered that Mother was not permitted to visit her children until she tested negative

                                         18
for drugs. Mother had control over whether she would be allowed to visit her
children.

      Mother’s pattern of conduct reflects that termination is in the best interest of
the children. In view of the entire record, we conclude that the disputed evidence is
not so significant as to prevent the trial court from forming a firm belief or conviction
that termination of Mother’s parental rights was in the children’s best interest. We
overrule Mother’s second issue.

                                     CONCLUSION

      Because Mother failed to challenge the predicate grounds for termination
under section 161.001(b)(1)(E) & (R), the trial court’s findings under those sections
suffice to sustain the predicate grounds for termination of Mother’s parental rights.
And, based on the evidence presented, the trial court reasonably could have formed
a firm belief or conviction that terminating Mother’s parental rights was in the
children’s best interest so that they could promptly achieve permanency through
adoption. See In re T.G.R.-M., 404 S.W.3d 7, 17 (Tex. App.—Houston [1st Dist.]
2013, no pet.).

      We affirm the decree terminating Mother’s parental rights.




                                         /s/    William J. Boyce
                                                Justice



Panel consists of Justices Boyce, Christopher, and Jewell.




                                           19